OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by the Appellate Division, Second Department, on June 26, 1974, and maintained an office for the practice of law in Liverpool. The Grievance Committee filed a petition charging that respondent engaged in conduct involving misrepresentation and that he failed to supervise adequately an attorney in his firm, who filed a false expert disclosure statement in a pending personal injury action and made false statements to the trial court and *124defense counsel. Respondent filed an answer denying material allegations of the petition, and a Referee was appointed to conduct a hearing. The Referee filed a report that the Grievance Committee moves to confirm.
The Referee declined to find that respondent engaged in conduct involving misrepresentation or that he directed or ratified the conduct of the subordinate attorney. The Referee found, however, that respondent failed to exercise adequate supervision of the subordinate attorney.
We confirm the findings of fact made by the Referee and conclude that respondent violated the following Disciplinary Rules of the Code of Professional Responsibility:
DR 1-104 (b) (22 NYCRR 1200.5 [b]) — failing to make reasonable efforts to ensure that a lawyer over whom he has supervisory authority conforms to the Disciplinary Rules; and
DR 1-104 (d) (2) (22 NYCRR 1200.5 [d] [2]) — failing to take reasonable remedial action to avoid or mitigate the consequences of conduct constituting a violation of the Disciplinary Rules by a lawyer over whom he has supervisory authority when he knows or should have known of such conduct.
After consideration of all of the circumstances, we conclude that respondent should be censured.
Green, J. P., Pine, Wisner, Scudder and Kehoe, JJ., concur.
Order of censure entered.